DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,860,337.  Although the claim at issue is not identical, it is not patentably distinct from each other because the instant claim 
Application 16/913,514				U.S. Patent 10,860,337
Claim 1. An application loading method applied to a user terminal, the method comprising:
  in response to detecting a start of an application installed on the user terminal, loading an executable file corresponding to a basic functional component of the application, wherein the application comprises the basic functional component and a plurality of independent functional components;
  in response to receiving a function enabling instruction indicating an independent function associated with the application through the application installed on the user terminal, matching an independent functional component of the application corresponding to the independent function, wherein the application is packaged in advance to include the plurality of independent functional components based on independent functions to be implemented through the application, and the plurality of independent functional components include the independent functional component;
  obtaining an executable file corresponding to the independent functional component; and 
  loading the executable file corresponding to the independent functional component to enable the independent function associated with the function enabling instruction to be implemented on the user terminal through the application.


Claim 1.  A method for loading an application, wherein the method is applied in a user terminal, and the method comprises:
  in response to receiving a function enabling instruction corresponding to a function of the application, matching an independent functional component of the application corresponding to the function of the application, wherein the application is packaged in advance according to implemented functions to include multiple functional components, and the multiple functional components comprise the independent functional component;
  obtaining an executable file corresponding to the independent functional component; and 
  loading the executable file corresponding to the independent functional component, 
  wherein the step of responding to the function enabling instruction, matching the independent functional component of the application comprises:
  querying whether a decompressed independent functional component comprises an executable file corresponding to a first function;
  determining whether the executable file corresponding to the first function is valid;
  if there is no executable file corresponding to the first function or the executable file corresponding to the first function is not valid, obtaining an un-decompressed independent functional component corresponding to the first function from the application;
  if there is the executable file corresponding to the first function and the executable file corresponding to the first function is valid, obtaining the decompressed independent functional component.

Claim 2.  The method for loading an application according to claim 1, wherein the multiple functional components further comprise a basic functional component, and the method further comprises:
  when detecting that the application is being started, obtaining an executable file corresponding to the basic functional component; and
  loading the executable file corresponding to the basic functional component into a memory of the user terminal.
Claim 3.  The method according to claim 1 wherein loading the executable file corresponding to the independent functional component includes: incorporating the executable file corresponding to the independent functional component into the executable file corresponding to the basic functional component.


Claim 3.  The method for loading an application according to claim 2, wherein the step of loading the executable file corresponding to the independent functional component comprises: incorporating the executable file corresponding to the independent functional component into the executable file corresponding to the basic functional component.

Claim 4.  The method according to claim 1, wherein in response to the function enabling instruction, matching the corresponding independent functional component of the application includes: 
  querying whether an extracted independent functional component has an executable file corresponding to a first function;
  when the extracted independent functional component does not have the executable file corresponding to the first function, obtaining an unextracted independent functional component corresponding to the first function in the application; and
  when the extracted independent functional component has the executable file corresponding to the first function, obtaining the extracted independent functional component.

Claim 4.  The method for loading an application according to claim 1, wherein the step of responding to the function enabling instruction, matching the independent functional component of the application comprises:
  querying whether a decompressed independent functional component comprises an executable file corresponding to a first function;
  if there is no executable file corresponding to the first function, obtaining an undecompressed independent functional component corresponding to the first function from the application; and
  if there is the executable file corresponding to the first function, obtaining the decompressed independent functional component.

Claim 5.  The method according to claim 1, wherein in response to the function enabling instruction, matching the corresponding independent functional component of the application includes:
  querying whether an extracted independent functional component has an executable file corresponding to a first function;
  determining whether the executable file corresponding to the first function is valid;
  when the extracted independent functional component does not have the executable file corresponding to the first function or the existed executable file corresponding to the first function is invalid, obtaining an unextracted independent functional component corresponding to the first function in the application; and
  when the extracted independent functional component has the executable file corresponding to the first function, and the executable file corresponding to the first function is valid, 

Claim 1.  A method for loading an application, wherein the method is applied in a user terminal, and the method comprises:
  in response to receiving a function enabling instruction corresponding to a function of the application, matching an independent functional component of the application corresponding to the function of the application, wherein the application is packaged in advance according to implemented functions to include multiple functional components, and the multiple functional components comprise the independent functional component;
  obtaining an executable file corresponding to the independent functional component; and 
  loading the executable file corresponding to the independent functional component, 
  wherein the step of responding to the function enabling instruction, matching the independent functional component of the application comprises:
querying whether a decompressed independent functional component comprises an executable file corresponding to a first function;
  determining whether the executable file corresponding to the first function is valid;
  if there is no executable file corresponding to the first function or the executable file corresponding to the first function is not valid, obtaining an un-decompressed independent functional component corresponding to the first function from the application;
  if there is the executable file corresponding to the first function and the executable file corresponding to the first function is valid, obtaining the decompressed independent functional component.

Claim 6.  The method according to claim 5, wherein obtaining the executable file corresponding to the independent functional component includes one of:
  extracting the unextracted independent functional component corresponding to the first function to obtain the executable file corresponding to the first function; and 
  obtaining the executable file corresponding to the first function from the extracted independent functional component.

Claim 5. The method for loading an application according to claim 4, wherein the step of obtaining the executable file corresponding to the independent functional component comprises:
  decompressing the un-decompressed independent functional component corresponding to the first function to obtain the executable file; or 
  obtaining the executable file corresponding to the first function from the decompressed independent functional component.

Claim 7.  The method according to claim 1, after loading the executable file corresponding to the independent functional component, further including:
  acquiring component contents corresponding to the independent functional component; and
  loading the component contents.

Claim 6.  The method for loading an application according to claim 1, wherein after the step of loading the executable file corresponding to the independent functional component, the method further comprises: 
  obtaining component content corresponding to the independent functional component; and
  loading the component content.

Claim 8.  A user terminal, comprising: a memory, configured to store program instructions for an application loading method, and a processor, coupled to the memory and, when executing the program instructions, configured to:
  in response to detecting a start of an application installed on the user terminal, load an executable file corresponding to a basic functional component of the application,
  wherein the application comprises the basic functional component and a plurality of independent functional components:
  in response to receiving a function enabling instruction indicating an independent function associated with the application through the application installed on the user terminal, match an independent functional component of 
  obtain an executable file corresponding to the independent functional component; and
  load the executable file corresponding to the independent functional component to enable the independent function associated with the  function enabling instruction to be implemented on the user terminal through the application.

Claim 9.  A user terminal, wherein the user terminal comprises; a memory; a processor; and a device for loading an application, wherein the device for loading the application is installed in the memory, and comprises one or more software functional modules executed by the processor, the device for loading the application comprises:
  a matching module, executed by the processor, in response to receiving a function enabling instruction corresponding to a function of the application, matching an independent functional component of the application corresponding to the function of the application, wherein the application is packaged in advance according to implemented functions to include multiple functional components, and the multiple functional components comprise the independent functional component;
  an obtaining module, executed by the processor, for obtaining an executable file corresponding to the independent functional component; and
  a first loading module, executed by the processor, for loading the executable file corresponding to the independent functional component,
  wherein the responding to the function enabling instruction, matching the independent-functional component of the application comprises: 
  querying whether a recompressed independent functional component comprises an executable file corresponding to a first function;
  determining whether the executable file corresponding to the first function is valid; if there is no executable file corresponding to the first function or the executable file functional component corresponding to the first function from the application; and
  if there is the executable file corresponding to the first function and the executable file corresponding to the first function is valid, obtaining the decompressed independent functional.

Claim 2.  The method for loading an application according to claim 1, wherein the multiple functional components further comprise a basic functional component, and the method further comprises: when detecting that the application is being started, obtaining an executable file corresponding to the basic functional component; and loading the executable file corresponding to the basic functional component into a memory of the user terminal.
Claim 10.  The user terminal according to claim 8, wherein, when loading the executable file, the processor is further configured to: incorporate the executable file corresponding to the independent functional component into the executable file corresponding to the basic functional component.

Claim 3.  The method for loading an application according to claim 2, wherein the step of loading the executable file corresponding to the independent functional component comprises: incorporating the executable file corresponding to the independent functional component into the executable file corresponding to the basic functional component.

Claim 11.  The user terminal according to claim 8, wherein the processor is further configured to:     
  query whether an extracted independent functional component has an executable file corresponding to a first function; and
  acquire an unextracted independent functional component corresponding to the first function in 

Claim 9.  A user terminal, wherein the user terminal comprises; a memory; a processor; and a device for loading an application, wherein the device for loading the application is installed in the memory, and comprises one or more software functional modules executed by the 
  a matching module, executed by the processor, in response to receiving a function enabling instruction corresponding to a function of the application, matching an independent functional component of the application corresponding to the function of the application, wherein the application is packaged in advance according to implemented functions to include multiple functional components, and the multiple functional components comprise the independent functional component;
  an obtaining module, executed by the processor, for obtaining an executable file corresponding to the independent functional component; and
  a first loading module, executed by the processor, for loading the executable file corresponding to the independent functional component,
  wherein the responding to the function enabling instruction, matching the independent-functional component of the application comprises: 
  querying whether a recompressed independent functional component comprises an executable file corresponding to a first function;
  determining whether the executable file corresponding to the first function is valid; 
  if there is no executable file corresponding to the first function or the executable file corresponding to the first function is not valie, obtaining an un-decompressed independent functional component corresponding to the first function from the application; and
  if there is there is no executable file corresponding to the first function and the executable file corresponding to the first function is valid, obtaining the decompressed independent functional component.

Claim 12.  The user terminal according to claim 11, wherein the processor is further configured to: determine whether the executable file corresponding to the first function is valid.

Claim 9.  A user terminal, wherein the user terminal comprises; a memory; a processor; and a device for loading an application, wherein the device for loading the application is installed in the memory, and comprises one or more software functional modules executed by the processor, the device for loading the application comprises:
  a matching module, executed by the processor, in response to receiving a function enabling instruction corresponding to a function of the application, matching an independent functional component of the application corresponding to the function of 
  an obtaining module, executed by the processor, for obtaining an executable file corresponding to the independent functional component; and
  a first loading module, executed by the processor, for loading the executable file corresponding to the independent functional component,
  wherein the responding to the function enabling instruction, matching the independent-functional component of the application comprises: 
  querying whether a recompressed independent functional component comprises an executable file corresponding to a first function;
  determining whether the executable file corresponding to the first function is valid; 
  if there is no executable file corresponding to the first function or the executable file corresponding to the first function is not valie, obtaining an un-decompressed independent functional component corresponding to the first function from the application; and
  if there is there is no executable file corresponding to the first function and the executable file corresponding to the first function is valid, obtaining the decompressed independent functional component.

Claim 13.  The user terminal according to claim 12, wherein the executable file is obtained by the processor configured to:
  extract the unextracted independent functional component corresponding to the first function to obtain the executable file corresponding to the first function; and
  obtain the executable file corresponding to the first function from the extracted independent functional component.

Claim 5. The method for loading an application according to claim 4, wherein the step of obtaining the executable file corresponding to the independent functional component comprises:
  decompressing the un-decompressed independent functional component corresponding to the first function to obtain the executable file; or 
  obtaining the executable file corresponding to the first function from the decompressed independent functional component.
Claim 14.  The user terminal according to claim 8, wherein the processor is further configured to: acquire component contents corresponding to the independent functional component; and load the component contents.

Claim 6.  The method for loading an application according to claim 1, wherein after the step of loading the executable file corresponding to the independent functional component, the method further comprises: 
  obtaining component content corresponding to the independent functional component; and
  loading the component content.

Claim 15.  A non-transitory computer-readable storage medium containing computer-executable program instructions for, when executed by a 
  in response to detecting a start of an application installed on a user terminal, loading an executable file corresponding to a basic functional component of the application, wherein the application comprises the basic functional component and a plurality of independent functional components;
  in response to receiving a function enabling instruction indicating an independent function associated with the application through the application installed on the user terminal, matching an independent functional component of the application corresponding to the independent function, wherein the application is packaged in advance to include the plurality of different independent functional components based on independent functions to be implemented through the application, and the plurality of independent functional components include the independent functional component;
  obtaining an executable file corresponding to the independent functional component; and 
  loading the executable file corresponding to the independent functional component to enable the independent function associated with the function enabling instruction to be implemented on the user terminal through the application.

Claim 9.  A user terminal, wherein the user terminal comprises; a memory; a processor; and a device for loading an application, wherein the  functional modules executed by the processor, the device for loading the application comprises:
  a matching module, executed by the processor, in response to receiving a function enabling instruction corresponding to a function of the application, matching an independent functional component of the application corresponding to the function of the application, wherein the application is packaged in advance according to implemented functions to include multiple functional components, and the multiple functional components comprise the independent functional component;
  an obtaining module, executed by the processor, for obtaining an executable file corresponding to the independent functional component; and
  a first loading module, executed by the processor, for loading the executable file corresponding to the independent functional component,
  wherein the responding to the function enabling instruction, matching the independent-functional component of the application comprises: 
  querying whether a recompressed independent functional component comprises an executable file corresponding to a first function;
  determining whether the executable file corresponding to the first function is valid; 
  if there is no executable file corresponding to the first function or the executable file corresponding to the first function is not valid, obtaining an un-decompressed independent functional component corresponding to the first function from the application; and
  if there is there is no executable file corresponding to the first function and the executable file corresponding to the first function is valid, obtaining the decompressed independent functional component.

Claim 2.  The method for loading an application according to claim 1, wherein the multiple functional components further comprise a basic functional component, and the method further comprises:
  when detecting that the application is being started, obtaining an executable file corresponding to the basic functional component; and
 loading the executable file corresponding to the basic functional component into a memory of the user terminal.
Claim 17.  The storage medium according to claim 15, wherein loading the executable file corresponding to the independent functional component includes: incorporating the executable file corresponding to the independent functional component into the executable file corresponding to the basic functional component.

Claim 3.  The method for loading an application according to claim 2, wherein the step of loading the executable file corresponding to the independent functional component comprises: incorporating the executable file corresponding to the independent functional component into the executable file corresponding to the basic functional component.
Claim 18.  The storage medium according to claim 15, wherein in response to the function enabling instruction, matching the corresponding independent functional component of the application includes:
  querying whether an extracted independent functional component has an executable file corresponding to a first function;
  when the extracted independent functional component does not have the executable file corresponding to the first function, obtaining an unextracted independent functional component corresponding to the first function in the application; and
  when the extracted independent functional component has the executable file corresponding to the first function, obtaining the extracted independent functional component.

Claim 9.  A user terminal, wherein the user terminal comprises; a memory; a processor; and a device for loading an application, wherein the device for loading the application is installed in the memory, and comprises one or more software functional modules executed by the processor, the device for loading the application comprises:
  a matching module, executed by the processor, in response to receiving a function enabling instruction corresponding to a function of the application, matching an independent functional component of the application corresponding to the function of the application, wherein the application is packaged in advance according to implemented functions to include multiple functional components, and the multiple functional components comprise the independent functional component;
  an obtaining module, executed by the processor, for obtaining an executable file corresponding to the independent functional component; and
  a first loading module, executed by the processor, for loading the executable file corresponding to the independent functional component,
  wherein the responding to the function enabling instruction, matching the independent-functional component of the application comprises: 
  querying whether a recompressed independent functional component comprises an executable file corresponding to a first function;
  determining whether the executable file corresponding to the first function is valid; 
  if there is no executable file corresponding to the first function or the executable file corresponding to the first function is not valid, obtaining an un-decompressed independent functional component corresponding to the first function from the application; and
  if there is there is no executable file corresponding to the first function and the executable file corresponding to the first function is valid, obtaining the decompressed independent functional component.
Claim 19.  The storage medium according to claim 15, wherein in response to the function enabling instruction, matching the corresponding independent functional component of the application includes:
  querying whether an extracted independent functional component has an executable file corresponding to a first function;
  determining whether the executable file corresponding to the first function is valid;
  when the extracted independent functional component does not have the executable file corresponding to the first function or the existed executable file corresponding to the first function is invalid, obtaining an unextracted independent functional component corresponding to the first function in the application; and
  when the extracted independent functional component has the executable file corresponding to the first function, and the executable file corresponding to the first function is valid, obtaining the extracted independent functional component.

Claim 9.  A user terminal, wherein the user terminal comprises; a memory; a processor; and a device for loading an application, wherein the device for loading the application is installed in the memory, and comprises one or more software functional modules executed by the processor, the device for loading the application comprises:
  a matching module, executed by the processor, in response to receiving a function enabling instruction corresponding to a function of the application, matching an independent functional component of the application corresponding to the function of the application, wherein the application is packaged in advance according to implemented functions to include multiple functional components, and the multiple functional components comprise the independent functional component;
  an obtaining module, executed by the processor, for obtaining an executable file corresponding to the independent functional component; and
  a first loading module, executed by the processor, for loading the executable file corresponding to the independent functional component,
  wherein the responding to the function enabling instruction, matching the independent-functional component of the application comprises: 
  querying whether a recompressed independent functional component comprises an executable file corresponding to a first function;
  determining whether the executable file corresponding to the first function is valid; 
  if there is no executable file corresponding to the first function or the executable file corresponding to the first function is not valid, obtaining an un-decompressed independent functional component corresponding to the first function from the application; and
  if there is there is no executable file corresponding to the first function and the executable file corresponding to the first function is valid, obtaining the decompressed independent functional component.
Claim 20.  The storage medium according to claim 19, wherein obtaining the executable file corresponding to the independent functional component includes one of:
  extracting the unextracted independent functional component corresponding to the first 
  obtaining the executable file corresponding to the first function from the extracted independent functional component.
Claim 5. The method for loading an application according to claim 4, wherein the step of obtaining the executable file corresponding to the independent functional component comprises:
  decompressing the un-decompressed independent functional component 
  obtaining the executable file corresponding to the first function from the decompressed independent functional component.
Claim 21.  The method according to claim 1, wherein the basic functional component corresponds to a basic function of the application comprising displaying an initial interface of the application.

Claim 22.  The user terminal according to claim 8, wherein the basic functional component corresponds to a basic function of the application comprising displaying an initial interface of the application.

Claim 23.  The non-transitory computer-readable storage medium according to claim 15, wherein the basic functional component corresponds to a basic function of the application comprising displaying an initial interface of the application.



A person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the claim in the co-pending application.  For example, as noted above, the independent claim is a broadening independent claim 1 in the patent.  The remaining dependent claims are near verbatim versions of the noted patented claims.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 2, 4, 7 – 9, 11 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fransazov et al. (U.S. Publication 2018/0285173) (Fransazov hereinafter) in view of Dalmau et al. (U.S. Publication 2014/0358983) (Dalmau hereinafter).
10. 	As per claim 1, Fransazov teaches an application loading method applied to a user terminal, the method comprising:
in response to detecting a start of an application installed on the user terminal, loading an executable file corresponding to a basic functional component of the application, wherein the application comprises the basic functional component and a plurality of independent functional components [“A code file loading module 128 is to load the at least one code file identified from the plurality of code files 114. For example, assuming that the code file identification module 126 identifies the first code file 114-1 and the second code file 114-2 to control startup of the application 110, the code file loading module 128 may load the first code file 114-1 and the second code file 114-2 from the plurality of code files 114. The code files 114 for the application 110 may be stored in memory (e.g., memory 504 of FIG. 5 or non-transitory computer readable medium 702 of FIG. 7). The code files 114 may be accessed when an associated page is needed, and may otherwise remain stored in memory,” ¶ 0030; execution of the code file loading module suggests detection of application startup; “A code file execution module 130 is to execute the at least one code file identified from the plurality of code files 114. For example, assuming that the code file identification module 126 identifies the first code file 114-1 and the second code file 114-2 to control startup of the application 110, the code file execution module 130 may execute the first code file 114-1 and the second code file 114-2 from the plurality of code files 114,” ¶ 0031; “Referring to FIG. 1, according to an example, the parenting information determination module 116 may determine the parenting information 118 to determine a relationship between the first page 108-1 and the second page 108-2 of the application 110. In this regard, the code file generation module 124 may generate the first code file 114-1 for the first page 108-1 based upon the determined relationship between the first page 108-1 and the second page 108-2.” ¶ 0033; the first code file is mapped to the basic functional component given that the code displays the first/initial page that links/activates subsequent pages – subsequent code files are mapped to independent functional components]
          in response to receiving a function enabling instruction indicating an independent function associated with the application through the application installed on the user terminal, matching an independent functional component of the application corresponding to the independent function, wherein the application is packaged in advance to include the plurality of independent functional components based on independent functions to be implemented through the application, and the plurality of independent functional components include the independent functional component [“Referring to FIGS. 1-4 and 7, and particularly FIG. 7, for the block diagram 700, the non-transitory computer readable medium 702 may include instructions 706 to load (e.g., by the code file loading module 128) a first code file 114-1 of a plurality of code files 114 to control startup of the application 110. In this regard, each of the plurality of code files 114 may be separately loadable. The plurality of code files 114 may be generated based at least on relationships (e.g., as determined by the parenting information determination module 116) between a plurality of pages 108 of the application 110. Further, the first code file 114-1 may correspond to a first page 108-1 of the plurality of pages 108 and include a relationship with a second page 108-2 of the plurality of pages 108,” ¶ 0059]; and
          to enable the independent function associated with the function enabling instruction to be implemented on the user terminal through the application [“The processor 704 may fetch, decode, and execute the instructions 708 to execute (e.g., by the code file execution module 130) the first code file 114-1. In this regard, the first code file 114-1 may include code to load a second code file 114-2 of the plurality of code files that corresponds to the second page 108-2,” ¶ 0060].
          Fransazov does not explicitly disclose but Dalmau discloses obtaining an executable file corresponding to the independent functional component [“In response to a command to create a new component or to migrate a component (700) on a device A (component migrated from a source device), the supervision entity on the device A determines whether the code file associated with the component (corresponding to the class of the component) is available on the device (701),” ¶ 0115, fig. 7]; and
If it is available, the supervision entity on the device A loads the classes of the component (709),” ¶ 0115].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Fransazov and Dalmau available before the effective filing date of the claimed invention, to modify the capability of loading application components as disclosed by Fransazov to include the capability of dynamically loading application components as taught by Dalmau, thereby providing a mechanism to enhance system maintainability and operability by facilitating dynamic structural adaptation of applications [Dalmau ¶ 0017].
11. 	As per claim 4, Fransazov and Dalmau teach the method according to claim 1.  Dalmau further teaches wherein in response to the function enabling instruction, matching the corresponding independent functional component of the application includes:
          querying whether an extracted independent functional component has an executable file corresponding to a first function [“In response to a command to create a new component or to migrate a component (700) on a device A (component migrated from a source device), the supervision entity on the device A determines whether the code file associated with the component (corresponding to the class of the component) is available on the device (701).” ¶ 0115];
          when the extracted independent functional component does not have the executable file corresponding to the first function, obtaining an unextracted independent functional component corresponding to the first function in the application [“Otherwise, the local supervision entity 6 placed on the host A where the component is created (creation ab initio or subsequent to a migration) dispatches a code request message to a set of supervision entities on other devices in step 703. The message comprises information relating to the component,” ¶ 0116; “If the local entity 6 of a device S which receives such a code search request message (704) has the component class sought (704), it dispatches to the local entity 6 of the source device A the code file containing this component class (for example, JAR file in JAVA), in step 706.” ¶ 0118]; and
          when the extracted independent functional component has the executable file corresponding to the first function, obtaining the extracted independent functional component [“If it is available, the supervision entity on the device A loads the classes of the component (709).” ¶ 0115].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Fransazov and Dalmau available before the effective filing date of the claimed invention, to modify the capability of loading application components as disclosed by Fransazov to include the capability of dynamically loading application components as taught by Dalmau, thereby providing a mechanism to enhance system maintainability and operability by facilitating dynamic structural adaptation of applications [Dalmau ¶ 0017].
12. 	As per claim 7, Fransazov and Dalmau teach the method according to claim 1.  Dalmau further teaches after loading the executable file corresponding to the independent functional component, further including: acquiring component contents corresponding to the independent functional component [“when a component C1 is migrated from the device PC1 to the intelligent telephone of type 1, the supervision entity on the device T1 dispatches a code request message to the supervision entities of the other devices PC3, PC2, T2, TI1 so as to obtain the executable code associated with the component C1 (which may be the code associated with the class of the component), ¶ 0067]; and loading the component contents [“When the code file is found by one of the entities, here T2, it is forwarded to T1 which loads it dynamically,” ¶ 0067].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Fransazov and Dalmau available before the effective filing date of the claimed invention, to modify the capability of loading application components as disclosed by Fransazov to include the capability of dynamically loading application components as taught by Dalmau, thereby providing a mechanism to enhance system maintainability and operability by facilitating dynamic structural adaptation of applications [Dalmau ¶ 0017].
13.	As per claim 8, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.
14.	As per claim 11, it is a system claim having similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.
15.	As per claim 14, it is a system claim having similar limitations as cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.

17.	As per claim 18, it is a media claim having similar limitations as cited in claim 4.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 above.
18.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fransazov and Dalmau in further view of Franklin et al. (U.S. Publication 2008/0155006) (Franklin hereinafter).
19. 	As per claim 3, Fransazov and Dalmau teach the method according to claim 1.  Fransazov and Dalmau do not explicitly disclose but Franklin discloses wherein loading the executable file corresponding to the independent functional component includes: incorporating the executable file corresponding to the independent functional component into the executable file corresponding to the basic functional component [“a first executable code, or program, comprising a framework, or kernel, having core functionality is provided to a computing device independent of a user request and without a user installation process. For example, the first executable code may be installed on a computing device as part of a manufacturing process or product assembly process. A second executable code, which is a partial executable code, is included in a message provided to the computing device via a communications network. The second executable code merges with the first executable code without changing the first executable code,” ¶ 0024].

20.	As per claim 10, it is a system claim having similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.
21.	As per claim 17, it is a media claim having similar limitations as cited in claim 3.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.
22.	Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fransazov and Dalmau in further view of Dalcher et al. (U.S. Publication 2015/0067763) (Dalcher hereinafter).
23. 	As per claim 5, Fransazov and Dalmau teach the method according to claim 1.  Dalmau further teaches wherein in response to the function enabling instruction, matching the corresponding independent functional component of the application includes:
          querying whether an extracted independent functional component has an executable file corresponding to a first function [“In response to a command to create a new component or to migrate a component (700) on a device A (component migrated from a source device), the supervision entity on the device A determines whether the code file associated with the component (corresponding to the class of the component) is available on the device (701).” ¶ 0115];
          when the extracted independent functional component does not have the executable file corresponding to the first function or the existed executable file corresponding to the first function is invalid, obtaining an unextracted independent functional component corresponding to the first function in the application [“Otherwise, the local supervision entity 6 placed on the host A where the component is created (creation ab initio or subsequent to a migration) dispatches a code request message to a set of supervision entities on other devices in step 703. The message comprises information relating to the component,” ¶ 0116; “If the local entity 6 of a device S which receives such a code search request message (704) has the component class sought (704), it dispatches to the local entity 6 of the source device A the code file containing this component class (for example, JAR file in JAVA), in step 706.” ¶ 0118]; and
          when the extracted independent functional component has the executable file corresponding to the first function, and the executable file corresponding to the first function is valid, obtaining the extracted independent functional component [“If it is available, the supervision entity on the device A loads the classes of the component (709).” ¶ 0115].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Fransazov and Dalmau available before the effective filing date of the claimed invention, to modify the capability of loading application components as disclosed by 
          Fransazov and Dalmau do not explicitly disclose but Dalcher discloses determining whether the executable file corresponding to the first function is valid [“security module 106 may determine the validity of the identified executable file via signing checks, legitimacy checks (i.e., should a particular executable be involved in handling a particular event), and/or other appropriate validity check,” ¶ 0028].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Fransazov, Dalmau and Dalcher available before the effective filing date of the claimed invention, to modify the capability of loading application components as disclosed by Fransazov and Dalmau to include the capability of hardware and software execution profiling as taught by Dalcher, thereby providing a mechanism to enhance system security and integrity by verifying the validity of the retrieved executable code.
24. 	As per claim 6, Fransazov, Dalmau and Dalcher teach the method according to claim 5.  Dalmau further teaches wherein obtaining the executable file corresponding to the independent functional component includes one of: extracting the unextracted independent functional component corresponding to the first function to obtain the executable file corresponding to the first function; and obtaining the executable file corresponding to the first function from the extracted independent functional component [“when a component C1 is migrated from the device PC1 to the intelligent telephone of type 1, the supervision entity on the device T1 dispatches a code request message to the supervision entities of the other devices PC3, PC2, T2, TI1 so as to obtain the executable code associated with the component C1 (which may be the code associated with the class of the component), ¶ 0067].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Fransazov and Dalmau available before the effective filing date of the claimed invention, to modify the capability of loading application components as disclosed by Fransazov to include the capability of dynamically loading application components as taught by Dalmau, thereby providing a mechanism to enhance system maintainability and operability by facilitating dynamic structural adaptation of applications [Dalmau ¶ 0017].
25.	As per claim 12, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.
26.	As per claim 13, it is a system claim having similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.
27.	As per claim 19, it is a media claim having similar limitations as cited in claim 5.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.
28.	As per claim 20, it is a media claim having similar limitations as cited in claim 6.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 above.
 the method according to claim 1.  Fransazov further teaches wherein the basic functional component corresponds to a basic function of the application comprising displaying an initial interface of the application [“Referring to FIG. 1, according to another example, assuming that the parenting information determination module 116 determines the association (i.e., the relationship) to include an entry point for the second page 108-2 in the first page 108-1 and/or a dependency of the first page 108-1 on the second page 108-2, the parenting information determination module 116 may determine that the entry point for the second page 108-2 is to be displayed on the first page 108-1 and/or information to be displayed on the second page 108-2 is to be accessed from the second page 108-2 and displayed on the first page 108-1.” ¶ 0036].
30.	As per claim 22, it is a system claim having similar limitations as cited in claim 21.  Thus, claim 22 is also rejected under the same rationale as cited in the rejection of claim 21 above.
31.	As per claim 23, it is a media claim having similar limitations as cited in claim 21.  Thus, claim 23 is also rejected under the same rationale as cited in the rejection of claim 21 above.
Response to Arguments
32.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193